DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 4 remain pending in the application and have been fully considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crain et al. (US 2018/0086419).
Regarding Claims 1 – 4:
Crain et al. teaches a vehicle-power-generator control apparatus (10) that can perform boost-off control for making a vehicle power generator generate electric power while a magnetic-field current is suppressed and boost-on control for making the vehicle power generator generate electric power while suppression of a magnetic-field current is prohibited, the vehicle-power-generator control apparatus comprising: a communicator (12, 13) that communicates with an external ECU; a magnetic-field current controller (314) that controls a magnetic-field current in the vehicle power generator; a boost controller (300) that makes the magnetic-field current controller perform the boost-on control and the boost-off control; a rotation speed detector (via 12, paragraph 0047) that detects a rotation speed of an internal combustion engine for driving the vehicle power generator; and a temperature sensor (paragraphs 0072, 0077) that detects a temperature of the vehicle power generator, wherein the boost controller has a function of making the magnetic-field current controller perform the boost-on control or the boost-off control, based on a command provided by the ECU through communication performed by the communicator, and a function of making the magnetic-field current controller perform the boost-on control or the boost-off control, based on at least one of a rotation speed of the internal combustion engine, detected by the rotation speed detector, and a temperature of the vehicle power generator, detected by the temperature sensor (paragraph 0063, Fig 1, 3 – 5).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899. The examiner can normally be reached Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LONG T TRAN/Primary Examiner, Art Unit 3747